Citation Nr: 1742197	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-28 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veteran's Retraining Assistance Program (VRAP) benefits for pursuit of courses taken at Jocson College Inc. (JCI) from November 7, 2012, to March 29, 2013. 

(The appeal for service connection for type II diabetes mellitus as secondary to service-connected hypertension will be addressed in a separate Board decision). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to January 1978 and from March 1978 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, a Board hearing was held at the Manila, RO before the undersigned; a transcript of the hearing is of record.  Additional evidence was submitted by the Veteran in February 2016.  As the Veteran's substantive appeal was received in October 2013 and agency of original jurisdiction (AOJ) consideration of this evidence has not been explicitly requested, a waiver of AOJ consideration for such evidence is not necessary.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501.  Therefore, the Board may properly consider such newly received evidence.   38 C.F.R. § 20.1304 (2016). 

 
FINDING OF FACT

The Veteran is reasonably shown to have attended JCI full time from November 7, 2012, to March 29, 2013.  
 

CONCLUSION OF LAW

The criteria for entitlement to Veteran's Retraining Assistance Program (VRAP) benefits for courses taken at JCI from November 7, 2012, to March 29, 2013 have been met.  38 U.S.C.A. § 4100; 38 C.F.R. §§ 21.4200, 21.4270.  
   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Law and Regulations

The Veteran seeks to establish eligibility to benefits under the VRAP.  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP actually ended on March 31, 2014.  However, as the Veteran's appeal for this benefit was pending prior to this date and pertains to training that was received prior to this date, a decision on whether he is eligible for VRAP benefits is warranted.
  
The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C.A. § 4100.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be or have been in the last 180 days enrolled in a Federal or state job training program.  VRAP § 211(e).  Participants must be in enrolled in a VA approved "program of education" offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Participants must attend full-time in order to receive up to 12 months of VRAP assistance.  VRAP § 211(b).

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  38 U.S.C.A. § 3452 (b).  

Full time enrollment for a particular educational program is measured based on credit hours per semester or quarter or based on clock hours, depending on the nature of the program.  VA will measure a program involving courses leading to an undergraduate or graduate degree on a credit-hour basis when:
(1) An institution of higher learning offers the course; 
(2) A nationally recognized accrediting association either --(i) Accredits the institution of higher learning, or (ii) Recognizes the institution as a candidate for accreditation;
(3) The credits earned in the course can be applied towards an associate, baccalaureate or higher degree which is --(i) Appropriate to the level of the institution of higher learning's accreditation, or (ii) Appropriate to the level of the institution of higher learning's candidacy for accreditation;
(4) The course is offered on a semester-hour or quarter-hour basis; and
(5) The degree to which the course credits are applicable either --(i) Is granted by the institution of higher learning offering the course, (ii) Is a part of a concurrent enrollment as described in § 21.4233(b), or (iii) Is being pursued by a nonmatriculated student.  38 C.F.R. § 21.4272(a).  

However, if a student is enrolled in a course which is not leading to a standard college degree and which is offered by an institution of higher learning, VA will measure his or her enrollment in the same manner as collegiate undergraduate courses are measured.  38 C.F.R. § 21.4270(b)(1).  

"Full-time" enrollment in an educational program involving standard undergraduate or graduate collegiate courses, which meet the above criteria contained in 38 C.F.R. § 21.4272(a) is defined as 14 semester hours or equivalent.  See 38 C.F.R.             §§ 21.4270 (c), 21.4272(a).  In turn, a semester is defined as a division of the ordinary school year, usually a period from 15 to 19 weeks long.  38 C.F.R. § 21.4200(b).   

The term "institution of higher learning" means: (1) A college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  When there is no State law to authorize the granting of a degree, a school will constitute an institution of higher learning when it:(i) Is accredited for degree programs by a recognized accrediting agency, or (ii) Is a recognized candidate for accreditation as a degree-granting school by one of the national or regional accrediting associations and has been licensed or chartered by the appropriate State authority as a degree-granting institution.  38 C.F.R. § 21.4200(h).    

Nonetheless, when the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement and such minimum hours will be considered full-time.  38 C.F.R. § 21.4270 (c) Note 2. 

III.  Factual Background

A July 2012 certificate of eligibility shows that the Veteran was found by VA to be generally entitled to benefits under the VRAP program for an approved program of education or training offered by a community college or technical school leading to an associate degree or certificate.  

A subsequent October 2012 VA enrollment certification shows that JCI, Inc. in Balibago, Angeles City, Philippines, certified that the Veteran was enrolled in the upcoming semester beginning on November 7, 2012 and ending on March 29, 2013.  The college indicated that the number of credit hours for which the Veteran was enrolled was 17 units.  The program in which the Veteran was enrolled was aircraft maintenance technology.  Under type of training, it was noted that this was a non-college degree program.

In an updated December 2012 JCI enrollment certification, it was noted that the Veteran was enrolled in the Information and Communication Technology program, also designated as a non-college degree program, for the semester beginning on November 7, 2012 and ending on March 29, 2013.  The college indicated that the number of credit hours for which the Veteran was enrolled was 14 units.

An April 2013 report generated by the Web-Enabled Approval Management System (WEAMS) indicates that 15 credit hours was considered to be full-time enrollment at JCI and that Information and Communication technology was among the approved non-college degree programs offered at the school effective November 2, 2012.  The report also shows that JCI was accredited.  Additionally, the report indicates that a previous school year had consisted of a first semester, second semester and summer term and that the second semester had begun on November 8, 2010 and ended on March 24, 2010.  

In the April 24, 2013 decision, the RO denied the Veteran's claim for VRAP benefits because it determined that he had not been enrolled at JCI full time. 

An August 2013 WEAMS report that is labeled as applying to JCI indicates that 20 clock hours constituted full time enrollment at the school effective July 17, 2013.  

In an August 2013 statement of the case (SOC), the RO noted that in readjudicating the Veteran's claim, it had reviewed the enrollment certification from JCI and a WEAMS report with school and program information from Quality Technical Training Center.  In the SOC, the RO noted that JCI had reported the Veteran's enrollment during the school term from November 7, 2012 to March 29, 2013 as 14 clock hours per week, which the RO indicated was only 3/4 time training.  Consequently, the RO affirmed the denial of VRAP benefits on the basis of the Veteran not having attended JCI full time.  

On his September 2013 Form 9, the Veteran reported that for the term from November 7, 2012 to March 29, 2013, JCI's Information and Technology program consisted of 8 courses, amounting to 21 units.  However, the school exempted him from three of the courses.  This amounted to an exemption of 7 units.  However, he asserted that he was still enrolled full time, noting that he took 5 courses from Monday through Friday, in the morning and afternoon.  He also indicated that he completed and passed all of these courses.   

At his January 2016 Board hearing, the Veteran testified that the three courses from JCI that he was exempted from taking were "ROTC", English as a foreign language and Rhythmic Activities.  He reported that he was exempted from ROTC because it was only for 17 and 18 year olds; was exempted from English as a foreign language because he was already a native English speaker; and was exempted from Rhythmic Activities because of his lower extremity disabilities.  He also testified that he took all the remaining required courses for his program that he could take for the term from November 7, 2012 to March 29, 2013 and that he could not substitute any other courses, as none were offered, which could be credited toward completion of his program.  At the hearing, the Veteran was asked if he could attempt to obtain a letter from JCI indicating that he was exempted from the three courses and that the 14 hours of classes he did take constituted full completion of his program requirements for the term from November 7, 2012 to March 29, 2013.

In a February 2016 letter, a certifying official from JCI certified that during the 2nd semester, 2012-2013, the Veteran was enrolled in the Information and Communication Technology program and was exempted from taking Communication Skills 2, Rhythmic Activities and National Service Training Program 2.  The Veteran was exempted from Communication Skills because his scholastic record already showed that he had fulfilled the requirements of this class and because English was his first language.  He was exempted from National Service Training Program 2 (NSTP 2) because this program was only for Filipino citizens; foreign students were not required to enroll in this subject.  He was exempted from Rhythmic Activities because as a Veteran with a disability, the college approved his request to officially drop the subject.  

IV.  Analysis

The above summarized evidence indicates that the Veteran would have been awarded actual VRAP benefits but for the finding that he did not attend JCI full time.  Thus, the only question in this case is whether the Veteran's participation in the school's Information Technology Program from November 7, 2012 to March 29, 2013 constituted full time attendance.  

To answer this question, it is helpful to determine whether JCI meets the definition of an institution of higher learning.  Notably, the school's own website indicates that it does offer a Bachelor of Science degree and number of Associate's degrees.  See http://www.jocsoncollegeinc.edu.ph/academics.  Also, a current general inquiry into the WEAMS database shows that the school is classified by VA as both an institution of higher learning and an institution that provides non-college degree programs.  See https://inquiry.vba.va.gov/weamspub/buildViewProgramTypes.do.  Additionally, according to the WEAMS reports of record, it is accredited.   Thus, JCI is reasonably shown to be a college, university or similar institution appropriately accredited to grant an associate or higher degree.  38 C.F.R. § 21.4200(h).  Accordingly, JCI is reasonably shown to meet the regulatory definition of an "institution of higher learning."  Id.  

JCI is also shown to have been running on a semester system when the Veteran attended school there and the Veteran is shown to have attended during the 2nd semester from November 7, 2012 to March 29, 2013.  In this regard, the April 2013 WEAMS report indicates that a previous second semester had been highly similar in timing and duration to the one attended by the Veteran (i.e. from November 8, 2010 to March 24, 2010).  Also, in the February 2016 letter the JCI certifying official affirmatively certified that the Veteran was in the Information and Communication Technology program at the school during the 2nd semester, 2012-2013.  Additionally, the duration of the term from November 7, 2012 to March 29, 2013 is actually slightly more than 19 weeks so reasonably meets the regulatory definition of a semester (i.e. usually a school term of 15 to 19 weeks).  38 C.F.R. § 21.4200(b).   

In addition, although the evidence shows that the Veteran was taking non-degree courses at JCI, the controlling regulation indicates that if a student is enrolled in such non-degree courses that are offered by an institution of higher learning, VA will measure his or her enrollment in the same manner as collegiate undergraduate courses are measured.  38 C.F.R. § 21.4270(b)(1).  In turn, collegiate undergraduate degree courses can be measured on a credit-hour basis when they are offered by an institution of higher learning, the institution is accredited, the credits from the course can be applied toward an appropriate degree, the course is offered on a semester or quarter basis, and the degree to which the course credits are applicable is granted by the institution of higher learning offering the course.  38 C.F.R. § 21.4272(a).  In this case, the evidence shows that JCI is an institution of higher learning; that it is accredited; that it offers courses that can be applied toward an appropriate undergraduate degree; that these courses are offered on a semester basis; and that the degree to which the course credits can be applied is granted by JCI.  Consequently, for purposes of determining whether an individual is attending full-time, undergraduate degree courses at JCI can be measured on a credit hour basis.  38 C.F.R. § 21.4270(c).  Accordingly, under 38 C.F.R. § 21.4270(b), non-degree courses, such as those taken by the Veteran during the 2012-2013 semester, may similarly be measured on a credit hour basis in order to determine whether he attended full time.  Id. 

As noted above, in the updated December 2012 enrollment certification, JCI certified that the number of credit hours in which the Veteran was enrolled for the 2012-2013 semester was 14 units.  Also, the Veteran has testified that he was taking classes five days a week, both morning and afternoon, tending to indicate that his 14 units of classes were equivalent to a 14 credit hour course load.  Consequently, it is reasonably shown that he did take a course load of 14 credit hours or equivalent during the second semester at JCI from November 9, 2012 to March 29, 2013.  Accordingly, resolving any reasonable doubt in the Veteran's favor, he is shown to have attended JCI on a full-time basis.  38 C.F.R. § 21.4270(b),(c). 

Notably, the RO initially found that full time status at JCI required at least a 15 credit hour course load during the 2012-2013 semester and then subsequently found that 20 clock hours were required.  There is no indication that these calculations were not made in good faith according to the RO's internal standards.  However, the Board is bound to follow the controlling authority found in the Code of Federal Regulations (CFR).  Because these regulations allow for full time status based on a semester course load of 14 credit hours and for resolution of reasonable doubt in the Veteran's favor concerning whether the 14 units in which he was enrolled was equivalent to 14 credit hours, his full-time status at JCI from November 9, 2012 to March 29, 2013 and his eligibility for VRAP benefits for this time frame has been established.  


ORDER

Entitlement to Veteran's Retraining Assistance Program (VRAP) benefits for pursuit of courses at Jocson College Inc. from November 7, 2012, to March 29, 2013 is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


